FILED
                           NOT FOR PUBLICATION                              OCT 31 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30055

              Plaintiff-Appellee,                D.C. No. 2:12-cr-02044-RMP

 v.
                                                 MEMORANDUM*
ANTONIO DE JESUS MAGANA,

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Eastern District of Washington
                Rosanna Malouf Peterson, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Antonio de Jesus Magana appeals from the district court’s judgment and

challenges the revocation of supervised release and the 10-month sentence imposed

upon revocation. We have jurisdiction under 28 U.S.C. § 1291, and we vacate and

remand for further proceedings.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Magana contends that the district court did not have a sufficient basis to

revoke supervised release because he did not formally admit the violations. The

record reflects that, though Magana admitted to general “wrongdoing,” he never

specifically admitted to any of the five alleged violations. We, therefore, vacate

the district court’s judgment revoking supervised release. Upon remand, the

district court shall take Magana’s formal admission to the violations or, if Magana

denies the violations, shall take evidence and make a finding whether Magana

violated the conditions of supervised release. See 18 U.S.C. § 3583(e)(3); Fed. R.

Crim. P. 32.1(b)(2).

      In light of this disposition, we do not reach Magana’s other claims of error.

      VACATED and REMANDED.




                                          2                               16-30055